Citation Nr: 1828672	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for essential tremors of the hands as due to herbicide exposure only.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from December 1966 through September 1970, with 11 months of foreign service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction resides with the RO in Nashville, Tennessee.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding has been associated with the electronic record.

In September 2015, the Board denied entitlement to service connection for ischemic heart disease, and found that the Veteran did not have a current diagnosis of Parkinson's disease.  The Board also denied entitlement to service connection for bilateral hand tremors except as directly due to herbicide exposure.  The matter was again remanded in February 2017, and has since been returned for further appellate review.


FINDING OF FACT

The most probative evidence of record demonstrates that currently diagnosed essential tremors of the bilateral hands are not related to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand tremors due to herbicide exposure is denied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand. The Board also finds that there has been compliance with the prior February 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran seeks entitlement to service connection for tremors of the bilateral hands due to herbicide exposure in service.  Specifically, the Veteran reported that he set foot in Vietnam on various layover stops travelling to and from Thailand to Okinawa and the United States and that herbicides were sprayed around the perimeter and flight lines of the Royal Thai Air Force Base in Takhli, Thailand where he was stationed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112 (2012); 38 C.F.R. § 3.307 , 3.309(e) (2017).  The enumerated diseases do not include hypertension.  38 C.F.R. § 3.309(e) (2017).  VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012). 

Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), VA has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength commercial variant, were used.  VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Thus, VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans.  VA has identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, that quality for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975. VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H(5).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is nothing in the Veteran's military records though 1970 indicating that he stepped foot in Vietnam.  The Veteran submitted a copy of a letter postmarked June 18, 1969.  In that letter the Veteran wrote to his wife, VB, stating that he would be travelling soon from Bangkok to Okinawa, and had one stop in Vietnam.  The Veteran's military personnel records show that he was stationed in Thailand near the Royal Thai Air Force Base.

Private treatment records from January 2001 document the Veteran had complaints of tremors in both hands associated with pain and occasional numbness that had begun two years prior, and the physician diagnosed intention tremor.  

In June 2012 the Veteran wrote that he was exposed to herbicides while based at the Takhli Royal Thai Air Force Base Thailand from January 1969 to 1970, and wrote that he worked on the airfield and around the perimeter of the airbase as an aircraft maintenance specialist.

A July 2012 JSRRC memorandum documented review of the Veteran's June 2012 statement.  The coordinator explained that the Veteran's personnel records showed that when he was stationed in Thailand, his military occupational specialty was aircraft maintenance specialist.  The coordinator explained that the Veteran's military occupation specialty would not have included duties that would have taken him on or near the perimeter of the installation, and that the Veteran's military occupation specialty was not one of the specialties for which herbicide exposure could be presumed. 

A September 2012 VA neurology record documented the Veteran had a slowly progressive tremor that was most consistent with the diagnosis of essential tremor.  

In March 2015, the JRSSC submitted a formal finding of lack of information required to corroborate the Veteran's claimed herbicide exposure. 

At the July 2015 Board hearing, the Veteran testified that when he left the United States from Travis Air Force Base he stopped in Saigon on his way to the Takhli Royal Thai Air Force Base, at other times on his way to and from Thailand to Okinawa.  The Veteran cited to a research paper called "Herbicide Use in Thailand" written by another veteran for the proposition that it was common for military aircraft to stop in the Republic of Vietnam enroute to Thailand.  The Veteran explained that military personnel records did not include information on intermediary stops, rather just the original point of departure and the final destination.  The Veteran also reported that the jungle around the Thai Royal Air Force Base had been sprayed with a type of herbicide that caused all the vegetation to brown along the perimeter. 

The Veteran was afforded a VA Parkinson's Disease examination in November 2015.  Upon review of the Veteran's medical history, the examiner noted prior diagnoses of essential tremor, and the examiner noted that the Veteran had intention tremor consistent with essential tremor.  The examiner opined that the Veteran's claimed condition was unrelated to his period of service.  In support of that opinion, the examiner noted that the Veteran did not have a diagnosis of Parkinson's disease, but rather intention tremor consistent with essential tremor.  The examiner stated "essential tremor is not established in the literature or in the treatment records as being due to Agent Orange."  This opinion is inadequate as it is solely based on a lack of literature addressing whether essential tremor is due to Agent Orange, and on the basis that the medical treatment records did not show the condition as being due to Agent Orange.  

In December 2015, the Veteran submitted clarification that he first went through the Saigon airpoint on his way to his assignment in Thailand in February 1969, a second time in June or July 1969 on his way from Thailand to Okinawa and back again, in August 1969 on his way from Thailand to the United States, and again on his departure from service.  An April 2016 JSRRC response stated that due to the lack of unit historical records available to the JSRRC, they were unable to determine whether the Veteran stepped foot in Vietnam during those dates.

A June 2017 email from an archivist at the Air Force Historical Research Agency explained that flight passenger manifests were destroyed within 90 days because they were not considered to be permanent records.  The archivist reported that the 355th Combat Support Group, to which the Veteran was assigned, was the administrative and janitorial unit at Takhli Royal Thai Air Force Base, however none of the units within the 355th Combat Support Group actually flew passengers to and from the United States.  The archivist was unable to determine the unit information for the aircraft upon which the Veteran reportedly travelled during his stops in Saigon.

A September 2017 JSRRC memorandum documented the efforts undertaken to verify whether the Veteran stepped foot in Vietnam, and determined that the Veteran's alleged herbicide exposure could not be verified.

VA obtained another VA examination with an addendum opinion in October 2017.  The examiner reviewed the Veteran's relevant treatment records and opined that the Veteran's currently diagnosed essential tremors were not related to any exposure to herbicides.  The examiner explained that essential tremor is largely a genetic condition, although some spontaneous/sporadic cases are seen.  The examiner further explained that a link between the essential tremor and herbicide exposure had not been established in the literature.

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hand tremors due to herbicide exposure is not warranted.  Even if the Board were to determine that the Veteran was exposed to herbicides around the Royal Thai Air Force Base or during a stop in Vietnam, the preponderance of the evidence nevertheless demonstrates that his currently diagnosed essential tremors is not etiologically related to herbicide exposure.  The October 2017 VA examiner reviewed the relevant treatment records, and provided supporting rationale for their opinion that the diagnosed essential tremors were not etiologically related to exposure to herbicides.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Although the Veteran has provided testimony that his essential tremors are due to herbicide exposure, as a lay person he had not demonstrated the medical knowledge or expertise necessary to opinion on complex medical questions of etiology.  Such a nexus opinion relating a neurological disorder to chemical exposures is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

As the evidence preponderates against the claim, entitlement to service connection for essential tremors is denied.


ORDER

Entitlement to bilateral hand tremors as due to herbicide exposure is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


